Title: To Benjamin Franklin from Nicola Victor Mühlberger, 13 March 1784
From: Mühlberger, Nicola Victor
To: Franklin, Benjamin



Monsieur
Lisbonne le 13e. mars 1784.

Sans avoir l’honneur d’Estre personellement Connue de Vous je prend la Liberté de Vous adresser la présente.
Je Suis Mühlberger de Dresde Negotient que vôtre Complaisançe a bien voulu a la requete de nôtre Embassadeur Monsieur le Baron de Schönfeld a Paris accorder la recomandation de Mr. Robert Morris Intendent des finances en avril dernr. de quoi je ne scaurois assé vous Exprimer ma reconnoissençe de m’avoir procuré la Conoissençe d’une ausi respectable maison; il est Seulement triste pour moi que le premier essai n’ai point répondu a l’attente par l’abondançe des marchandises Sur la plaçe, Cependent nullement découragé dans le moment je prie le partie éstent sur Les Lieux de prendre Connoissençe de l’interieur du paÿ affin d’estre a même de Voir se qui seroit le plus analogue & Lucratif avec le nôtre, je poussé mon Voÿage jusques a Niagara a mon retour je Comuniquai mes idées a Monsieur Morris qui me fit l’honneur de les approuver de sorte qu’aprês avoir prie touttes les mesures pour une heureuse reussite dans des affaires de Cette Conséquençe, je chargé mon Batiment a la Nouvelle York pour Les Isles azores, la Surveille de mon départ je trouvé au fond d’une armoire dans la maison ou jetois Logé le Paquet, Cÿ joint, je demendai aussitot a mon hote d’ou il venoit à une tel Plaçe lequel me dit avoir fait acquisition de Cette maison aprês l’evacuation des anglois & qu’il n’en avoit aucune Connoissençe, d’aprês quoi je le gardéz affin de vous le faire parvenir au plutot.

Le malheur m’ayant empeché de pouvoir terminer mon voÿage aux azores, car a lentré du Port de Lisle St. Michel une Tempete affreuse survint qui nous mit dans un Triste etat emporta touttes les Voiles & nous jeta sur Cette Cote ou avec le plus grand bonheur nous avons avec bien des Peines été a même de gagner dans nôtre détresse le Port de Lisbonne. J’espere d’ans le Courrent de lété êstre a même de vous rendre mes tres humbles devoirs personellement, Si dans cette intervalle vous deignéz m’honorer de quelques uns de Vos Ordres quelconque je vous prie vouloir me les adresser chéz Mr. Mark Gregori a Dunkerque.
Vous prient de me croire avec Le respect le plus parfait de Votre Excellençe Votre tres humble & tres Obeissant Serviteur

Nicola Victor Mühlberger

